DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The limitation of “the light shielding wall” of claim 1 is not antecedent (page 2 line 15 and page 3 line 2).  Claims 1-14 are indefinite. 

In order to reject claim 1 with the prior art, “the light shielding wall” interprets as “the first light shielding wall or the second light shielding wall”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (US 20020057403).

    PNG
    media_image1.png
    420
    870
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    349
    619
    media_image2.png
    Greyscale

Regard to claims 1 and 14,  Yasukawa et al. disclose an electronic apparatus comprising an electro-optical device, wherein the electro-optical device comprises: 
a substrate body 10; 
a transistor including a semiconductor film 1a’; 
a first interlayer insulating film [underlayer insulator 15] provided between the substrate body 19 and the semiconductor film 1a’; 
a light shielding film [second light shield layer 14] extending between the substrate body 10 and the first interlayer insulating film 15 so as to overlap in plan-view with the semiconductor film 1a’; 
a first light shielding wall [a light shield side wall 131] provided with a conductive light shielding material in a first groove formed in the first interlayer insulating film 15 (see annotated in Fig. 17) so as to overlap in plan-view with the light shielding film on a side of the semiconductor film (see Figs. annotated in 2-3); and 
a second light shielding wall [a light shield side wall 131] provided with the light shielding material in a second groove formed in the first interlayer insulating film so as to overlap in plan-view with the light shielding film on a side of the semiconductor film on an opposite side to the first light shielding wall, wherein the semiconductor film includes a channel region (see Figs. 10-16), 
a first protruding portion protruding to one of one side and another side, in a width direction of the light shielding film, of the channel region at a position spaced apart from the channel region in an extension direction of the light shielding film (see annotated in Fig. 4), and 
a second protruding portion protruding to one of the one side and the other side, in the width direction of the light shielding film, of the channel region at a position spaced apart from the channel region on an opposite side to the first protruding portion in the extension direction of the light shielding film (see annotated in Fig. 4), 
of the first light shielding wall and the second light shielding wall, the (first or second) light shielding wall 131 located on an opposite side to a projection direction of the first protruding portion extends to at least a side of the first protruding portion (see Figs. annotated in 2-3), and 
of the first light shielding wall 131 and the second light shielding wall 131, the (first or second) light shielding wall 131 located on an opposite side to a projection direction of the second protruding portion extends to at least a side of the second protruding portion (see Figs. annotated in 2-3).  
Regard to claim 13,  Yasukawa et al. disclose the electro-optical device comprising: a second interlayer insulating film 4 configured to cover the transistor from an opposite side to the substrate body 10, wherein the second interlayer insulating film4  is provided with a first contact hole 81 overlapping in plan-view with the first protruding portion, and a second contact hole 5 overlapping in plan-view with the second protruding portion.  
2.	Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAWADA HIROTAKA (JP 2009043871).

    PNG
    media_image3.png
    735
    842
    media_image3.png
    Greyscale

Regard to claims 1 and 14, HIROTAKA discloses an electronic apparatus comprising an electro-optical device, wherein the electro-optical device comprises: 
a substrate body 10; 
a transistor including a semiconductor film 1a; 
a first interlayer insulating film [a base insulating film 12] provided between the substrate body 10 and the semiconductor film 1a; 
a light shielding film [the lower light shielding film 11 a] extending between the substrate body 10 and the first interlayer insulating film 12 so as to overlap in plan-view with the semiconductor film 1a; 
a first light shielding wall 33 provided with a conductive light shielding material in a first groove formed in the first interlayer insulating film so as to overlap in plan-view with the light shielding film on a side of the semiconductor film [the in-groove portion 33 is formed as a wall-shaped light shielding body along the pixel electrode side LDD region 1c in the semiconductor layer 1a when viewed three-dimensionally, Fig. 8];  
a second light shielding wall 33 provided with the light shielding material in a second groove formed in the first interlayer insulating film so as to overlap in plan-view with the light shielding film on a side of the semiconductor film on an opposite side to the first light shielding wall [the in-groove portion 33 is formed as a wall-shaped light shielding body along the pixel electrode side LDD region 1c in the semiconductor layer 1a when viewed three-dimensionally, Fig. 8], wherein the semiconductor film includes a channel region, 
a first protruding portion protruding to one of one side and another side, in a width direction of the light shielding film, of the channel region at a position spaced apart from the channel region in an extension direction of the light shielding film (see annotated in Fig. 7), and 
a second protruding portion protruding to one of the one side and the other side, in the width direction of the light shielding film, of the channel region at a position spaced apart from the channel region on an opposite side to the first protruding portion in the extension direction of the light shielding film, of the first light shielding wall and the second light shielding wall (see annotated in Fig. 7), 
the light shielding wall 33 located on an opposite side to a projection direction of the first protruding portion extends to at least a side of the first protruding portion, and of the first light shielding wall 33 and the second light shielding wall [formed in the groove 810 and has an in-groove portion 33, see Figs. 7-8], 
the light shielding wall 33 located on an opposite side to a projection direction of the second protruding portion extends to at least a side of the second protruding portion [formed in the groove 810 and has an in-groove portion 33, see Figs. 7-8].  

Regard to claim 2, HIROTAKA discloses the electro-optical device, wherein 
the light shielding film is a scan line [In Figure 4, the data lines 6a and the scanning lines 11 along the respective vertical and horizontal boundaries of the pixel electrodes 9a (that is, the scanning lines 11a and 11b) are provided. That is, the scanning lines 11a and 11b extends along the X direction, the data line 6a, so as to intersect the scanning lines 11a or 11b, and extends along the Y direction. The respective positions of the scanning lines 11 and the data line 6a cross each other are TFT30 is disposed for pixel switching], 
the light shielding material is a light shielding conductive film that electrically couples a gate electrode of the transistor and the scan line.  

Regard to claim 3, HIROTAKA discloses the electro-optical device, wherein
the first protruding portion and the second protruding portion mutually protrude toward opposite directions in a width direction of the light shielding film 11b from the channel region, and of the first light shielding wall 33 and the second light shielding wall 33 (see Fig. 7-8), 
the first light shielding wall 33 located on the opposite side to the projection direction of the second protruding portion extends to at least the side of the second protruding portion (see Fig. 7-8), and 
the second light shielding wall 33 located on the opposite side to the projection direction of the first protruding portion extends to at least the side of the first protruding portion ( see Fig. 7-8).  

Regard to claim 4, HIROTAKA discloses the electro-optical device, wherein the semiconductor film further includes 
a first contact region [drain region 1e] including 
the first protruding portion [at a first contact hole 83], 
a first low concentration region provided between the first contact region and the channel region, and having a lower impurity concentration compared to the first contact region [The data line side LDD region 1b and the pixel electrode side LDD region 1c are formed as low concentration impurity regions with less impurities than the data line side source / drain region 1d and the pixel electrode side source / drain region 1e, respectively], 
a second contact region [source region 1d] including 
the second protruding portion [at a second contact hole 81], and 
a second low concentration region provided between the second contact region and the channel region, and having a lower impurity concentration compared to the second contact region [The data line side LDD region 1b and the pixel electrode side LDD region 1c are formed as low concentration impurity regions with less impurities than the data line side source / drain region 1d and the pixel electrode side source / drain region 1e, respectively], 
the first light shielding wall 33 extends, from a side of the first protruding portion close to the channel region, in the first contact region, to at least the side of the second protruding portion ( see Fig. 7), and 
the second light shielding wall 33 extends, from a side of the second protruding portion close to the channel region, in the second contact region, to at least the side of the first protruding portion ( see Fig. 7).  

Regard to claim 5, HIROTAKA discloses the electro-optical device, wherein
the first light shielding wall 33 bends [with extending portion 32a] from the side of the second protruding portion to a position facing the second protruding portion in an extension direction of the scan line 11b, and 
the second light shielding wall 33 bends [with extending portion 32a] from the side of the first protruding portion to a position facing the first protruding portion in the extension direction of the scan line 11b.  

Regard to claim 6, HIROTAKA discloses the electro-optical device, wherein
a plurality of the semiconductor films 1a are disposed along the scan line 11b, and between two semiconductor films adjacent to each other in the extension direction of the scan line 11b among the plurality of semiconductor films, 
the first light shielding wall 33 extending along one semiconductor film of the two semiconductor films, and 
the second light shielding wall 33 extending along the other semiconductor film of the two semiconductor films are coupled.  

Regard to claim 7, HIROTAKA discloses the electro-optical device, wherein
the first light shielding wall 33 and the second light shielding wall 33 are electrically coupled at a position overlapping in plan-view with the semiconductor film 1a, and 
the first light shielding wall 33 and the second light shielding wall 33 constitute redundant wiring for a scan signal extending continuously along the scan line 11b in a display region.  

Regard to claim 8, HIROTAKA discloses the electro-optical device, wherein
the first protruding portion and the second protruding portion protrude toward the same direction, in a width direction of the light shielding film, from the channel region, and of the first light shielding wall and the second light shielding wall, 
the first light shielding wall 33 located on an opposite side to the projection direction of the first protruding portion and to the projection direction of the second protruding portion extends at least between the side of the first protruding portion and the side of the second protruding portion, and 
the second light shielding wall 33 located on a side in the projection direction of the first protruding portion and of the projection direction of the second protruding portion extends between the first protruding portion and the second protruding portion.  

Regard to claim 9, HIROTAKA discloses the electro-optical device, wherein the semiconductor film further includes 
a first contact region including the first protruding portion, a first low concentration region provided between the first contact region and the channel region, and having a lower impurity concentration compared to the first contact region, 
a second contact region including the second protruding portion, and a second low concentration region provided between the second contact region and the channel region, and having a lower impurity concentration compared to the second contact region, and 
the second light shielding wall extends from a side of the first protruding portion close to the channel region, in the first contact region, and extends from a side of the second protruding portion closet to the channel region, in the second contact region, to a side of the first protruding portion.  

Regard to claim 10, HIROTAKA discloses the electro-optical device, wherein
the first light shielding wall 33 bends [with extending portion 32a] from a side of the first protruding portion to a position facing the first protruding portion in an extension direction of the scan line 11b, and bends from a side of the second protruding portion to a position facing the second protruding portion in the extension direction of the scan line.   

Regard to claim 11, HIROTAKA discloses the electro-optical device, wherein 
a plurality of the semiconductor films are disposed along the scan line 11b, and between two semiconductor films adjacent to each other in an extension direction of the scan line 11b among the plurality of semiconductor films, 
the first light shielding wall 33 extending along one semiconductor film of the two semiconductor films, and the first light shielding wall 33 extending along the other semiconductor film of the two semiconductor films are coupled.  

Regard to claim 12, HIROTAKA discloses the electro-optical device, wherein the first light shielding wall 33 and the second light shielding wall 33 are electrically coupled at a position overlapping in plan view with the semiconductor film 1a, and the first light shielding wall 33 constitutes redundant wiring for a scan signal extending continuously along the scan line in a display region [since the first and second light shielding walls 33 connected to the scan line 11b as shown in Fig. 8].  

Regard to claim 13, HIROTAKA discloses the electro-optical device comprising: a second interlayer insulating film 41 configured to cover the transistor from an opposite side to the substrate body, wherein the second interlayer insulating film 41 is provided with a first contact hole 83 overlapping in plan-view with the first protruding portion, and a second contact hole 81 overlapping in plan-view with the second protruding portion (see annotated in Fig. 7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OIKAWA et al. (US 20190196281) disclose an electro-optical device comprising a semiconductor layer of a transistor has an L shape bending to overlap with both a scanning line and a data line. A first light shielding layer overlaps with a lower layer side of the semiconductor layer. A first light shielding wall and a second light shielding wall are provided on both sides of a semiconductor layer portion between a channel region and a second source/drain region (drain region) of the semiconductor layer. The first light shielding wall and the second light shielding wall to which a constant potential is applied prevent the semiconductor layer portion from being electrically affected even when the first light shielding wall and the second light shielding wall come close to the semiconductor layer portion.

Ito et al. (US 20190317345) disclose an electro-optical device comprising the interlayer insulating film 19, the semiconductor layer 1a, the gate insulating layer 2, the gate electrode 31a, and the first insulating film 112 are layered, and the wall surface 111 covers the semiconductor layer 1a and the gate electrode 31a. In the present embodiment, the wall surface 111 is formed in a range overlapping with the second light-shielding layer 8a in a plan view, and the wall surface 111 is formed so that the end on the first substrate 10 side contacts the second light-shielding layer 8a.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871